                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
MICHAEL REYNOLDS                                              CIVIL ACTION
         Plaintiff
                                                              NO. 15-0016
               v.

MUNICIPALITY OF
NORRISTOWN, et al.
         Defendants

                                             ORDER

       AND NOW, this 281h day of March 2019, in light of the decision of the United States

Court of Appeals for the Third Circuit remanding this matter for further analysis of Defendants'

arguments with respect to qualified immunity, and upon consideration of Defendants' motion for

summary judgment with supporting exhibits, [ECF 36-38], and Plaintiff's response with

supporting exhibits, [ECF 41-59], it is hereby ORDERED that, for the reasons set forth in the

accompanying Supplemental Memorandum Opinion, Defendants' summary judgment motion is

GRANTED, in part, and DENIED, in part, as follows:

       (1) Defendants' motion for summary judgment is GRANTED with respect to Plaintiff's
           § 1983 claims for false arrest against Defendants Officer Charles Douglass and
           Corporal Joseph Benson on the grounds of qualified immunity. Consequently, the
           false arrest claims against said Defendants are DISMISSED; and,

       (2) Defendants' motion for summary judgment is DENIED with respect to Plaintiff's
           § 1983 claims for failure to provide adequate medical treatment against Defendants
           Corporal Joseph Benson, Officer Charles Douglass, Sergeant Tims, and Officer
           Lindsey Tometta on the grounds of qualified immunity. 1


                                              BY THE COURT:


                                              /s/ Nitza I Quinones Alejandro
                                              NITZA I. QUINONES ALEJANDRO
                                              Judge, United States District Court


         This Order supersedes this Court's previous Order of December 28, 2016, only with respect to
qualified immunity.
